17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 1 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 2 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 3 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 4 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 5 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 6 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 7 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 8 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 9 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 10 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 11 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 12 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 13 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 14 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 15 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 16 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 17 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 18 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 19 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 20 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 21 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 22 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 23 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 24 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 25 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 26 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 27 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 28 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 29 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 30 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 31 of 32
17-50660-mar   Doc 55   Filed 03/28/19   Entered 03/28/19 13:59:00   Page 32 of 32
